UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-8933 APCO OIL AND GAS INTERNATIONAL INC. (Exact Name of Registrant as Specified in its Charter) Cayman Islands 98-0199453 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) One Williams Center, Mail Drop 35 Tulsa, Oklahoma (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (918) 573-2164 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Ordinary Shares $.01 Par Value The NASDAQ Stock Market (The NASDAQ Capital Market) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £ No T Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £ No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer £Accelerated Filer TNon-Accelerated Filer £Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T The aggregate market value of the voting and non-voting common equity of the registrant held by non-affiliates on June 30, 2009, the last business day of the registrant’s most recently completed second fiscal quarter, was $175,755,431. This value was computed by reference to the closing price of the registrant’s shares on such date. Since the registrant’s shares trade sporadically in The NASDAQ Capital Market, the bid and asked prices and the aggregate market value of shares held by non-affiliates based thereon may not necessarily be representative of the actual market value. Please read Item 5 for more information. As of March 3, 2010 there were 29,441,240 shares of the registrant’s ordinary shares outstanding. Documents Incorporated By Reference List hereunder the following documents if incorporated by reference and the part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: None APCO OIL AND GAS INTERNATIONAL INC. FORM 10-K TABLE OF CONTENTS PART I Page No. Items 1 and 2. Business and Properties 1 Item 1A. Forward Looking Statements/Risk Factors and Cautionary Statement for Purposes of the “Safe Harbor” Provisions of the Private Securities Litigation Reform Act of 1995 17 Risk Factors 17 Item 1B. Unresolved Staff Comments 29 Item 3. Legal Proceedings 29 Item 4. [Reserved] 29 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 30 Item 6. Selected Financial Data 32 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 47 Item 8. Financial Statements and Supplementary Data 50 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 80 Item 9A. Controls and Procedures 80 Item 9B. Other Information 80 PART III Item 10. Directors, Executive Officers and Corporate Governance 81 Item 11. Executive Compensation 84 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 87 Item 13. Certain Relationships and Related Transactions, and Director Independence 90 Item 14. Principal Accounting Fees and Services 92 PART IV Item 15. Exhibits and Financial Statement Schedules 93 i Table of Contents DEFINITIONS We use the following oil and gas measurements and abbreviations in this report: - “Bbl” means barrel, or 42 gallons of liquid volume, “MBbls” means thousand barrels, and “MMBls” means million barrels. - “MBbls/day” means thousand barrels per day. - “Mcf” means thousand cubic feet, “MMcf” means million cubic feet, and “Bcf” means billion cubic feet. - “Mcf/d” means thousand cubic feet per day. - “BOE” means barrel of oil equivalent, a unit of measure used to express all of the Company’s products in one unit of measure based on choleric equivalency of the three products; one barrel of oil is equal to one barrel of oil equivalent, six mcf of gas are equal to one barrel of oil equivalent, and one ton of LPG is equivalent to 11.735 barrels of oil equivalent. - “MBOE” means thousand barrels of oil equivalent, and “MMBOE” means million barrels of oil equivalent. - “LPG” means liquefied petroleum gas. More specifically in this report, the Company produces propane and butane at its LPG plant; LPG may also be referred to as plant products. - “Metric ton” means a unit of mass equal to 1,000 kilograms (2,205 pounds); as used in this report, a metric ton is equal to 11.735 barrels of oil equivalent. - “2D” means two dimensional seismic imaging of the sub surface. - “3D” means three dimensional seismic imaging of the sub surface. - “WTI” means West Texas Intermediate crude oil, a type of crude oil used as a reference for prices of crude oil sold in Argentina. ii Table of Contents PART I ITEM I and 2.BUSINESS AND PROPERTIES (a) General Development of Business Apco Oil and Gas International Inc. (formerly Apco Argentina Inc.) is a Cayman Islands company organized on April 6, 1979 as a successor to Apco Argentina Inc., a Delaware corporation organized on July 1, 1970. References in this report to “we,” “us,” “our,” “Apco,” or the “Company” refer to Apco Oil and Gas International Inc. and its consolidated subsidiaries and, unless the context indicates otherwise, its proportionately consolidated interests in various joint ventures. Apco is an international oil and gas exploration and production company with a focus on South America. Exploration and production will be referred to as “E&P” in this document. Apco began E&P activities in Argentina in the late 1960s, and as of December 31, 2009, had interests in nine oil and gas producing concessions and one exploration permit in Argentina, and two exploration and production contracts in Colombia. The Williams Companies, Inc. (“Williams”) indirectly owns 68.96 percent of our outstanding ordinary shares.Please read “Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters.”Our executive officers are employees of Williams and some of our directors are employees of Williams.In addition, pursuant to an administrative services agreement, Williams provides certain other services to us, such as risk management, internal audit services, and, for our headquarters office in Tulsa, Oklahoma, office supplies, office space and computer support.Please read “Certain Relationships and Related Party Transactions, and Director Independence — Transactions with Related Persons — Administrative Services Agreement.” (b) Financial Information About Segments We treat all operations as one operating segment. (c) Narrative Description of Business Our business model is to create strategic partnerships to share risk and gain operational efficiencies in the exploration, development and production of oil and natural gas. We have historically acquired non-operating interests in the producing properties in which we participate. Although we place great reliance on our operating partners because we generally have non-operating interests, Apco actively participates in the management of our sub-surface resources and reservoirs.Our branch office in Buenos Aires includes technical, administration and accounting staff which obtains operational and financial data from our joint venture operators that is used to monitor operations. Our technical staff continuously analyzes and evaluates subsurface data and reservoir performance, provides technical assistance to our joint venture operators, makes recommendations regarding field development and reservoir management, and calculates our estimates of reserves.When deemed strategically appropriate, we have occasionally chosen to operate properties that are exploratory in nature and are prepared to operate producing properties given the right opportunity. In Argentina, we are active in four of the five principal producing basins in the country. Our core assets are located in the Neuquén basin in the provinces of Río Negro and Neuquén in southwestern Argentina, where Apco has been active for more than 40 years.In 2009, we expanded our E&P activities into Colombia through two farm-in agreements. 1 Table of Contents In general, we conduct our E&P operations in our concessions through participation in various joint venture partnerships.We also have a significant equity interest in combination with our direct working interest in our core properties.The following table details the areas and basins where we have E&P operations and our respective direct working and equity interests in those areas: Interest Area Basin Province Country Working Equity (1) Combined Entre Lomas Neuquén Neuquén / Río Negro Argentina % % % Bajada del Palo Neuquén Neuquén Argentina % % % Charco del Palenque Neuquén Río Negro Argentina % % % Agua Amarga Neuquén Río Negro Argentina % % % Acambuco Northwest Salta Argentina % - Río Cullen Austral Tierra del Fuego Argentina % - Las Violetas Austral Tierra del Fuego Argentina % - Angostura Austral Tierra del Fuego Argentina % - Sur Río Deseado Este San Jorge Santa Cruz Argentina % - Cañadón Ramirez San Jorge Chubut Argentina % - Llanos 32 Llanos Casanare Colombia % - Turpial Middle Magdalena Boyaca / Antioquia Colombia % - In addition to our direct working interests in the Entre Lomas, Bajada del Palo, Agua Amarga and Charco del Palenque blocks, Apco and its subsidiaries own 40.803 percent of the shares of Petrolera Entre Lomas S.A. (“Petrolera”) which holds a 73.15 percent direct working interest in the areas, resulting in a 29.85 percent equity interest for Apco. Consequently, Apco’s combined direct working interest and equity interest in the four areas totals 52.85 percent.We refer to these properties in a group as our “Neuquén basin properties.” In 2009, we executed agreements formally transferring to Apco a previously earned interest in the Sur Rio Deseado Este concession in the San Jorge basin.We relinquished approximately one half of the area in the Cañadón Ramirez concession at the end of 2009. Oil and Gas Producing Activities All of our production and reserves are currently located in Argentina. Our core properties in the Neuquén basin predominantly produce crude oil and associated natural gas.Our other properties in the Northwest and Austral basins predominantly produce natural gas and condensate.On a barrel of oil equivalent basis, 60 percent of our combined consolidated and equity proved reserves are oil and condensate and 40 percent are natural gas as of December 31, 2009. Our current portfolio of reserves provides us with strong capital investment opportunities for several years into the future. Our goal is to drill existing proved undeveloped reserves, which comprise 37 percent of our total proved reserves, and also drill in unproven areas as a result of exploration and/or field extension drilling to add to our proved reserves and replace as much of the current year’s production as possible. In recent years, we have complemented our development projects in Argentina by increasing exploration activities and this year by adding exploration blocks in Colombia. On January 14, 2009, the SEC issued the Final Rule for Modernization of Oil and Gas Reporting which modifies how oil and gas companies report reserves estimates. These changes included an expanded definition of oil and gas reserves supported by reliable technologies used for reserves estimation, using the 12-month average, first-of-the-month price instead of a single-day, period-end price for estimated reserves for SEC disclosure, and certain additional disclosures around proved undeveloped reserves, internal controls used to ensure objectivity of the estimation process, and qualifications of those preparing and/or auditing the reserves.Apco adopted the revised SEC oil and gas reporting requirements, effective as of December 31, 2009.The new rules and expanded definitions of oil and gas reserves supported by reliable technologies and practices have not had a material impact on our current estimate of reserves. 2 Table of Contents Oil and Natural Gas Reserves Summary of Proved Oil and Natural Gas Reserves as of December 31, 2009 Based on Average 2009 Prices and Costs Oil (Mbbls) (1) Natural Gas (Bcf) (2) Total Proved (Mboe) (3) Interests Interests Interests Consolidated Equity Combined Consolidated Equity Combined Consolidated Equity Combined Proved Developed Proved Undeveloped Total Proved (4) Volumes presented in the above table have not been reduced by the approximately 12 percent provincial production tax that is paid separately and is accounted for as an expense by Apco. For natural gas, the provincial production tax is paid on volumes sold to customers, but not on natural gas consumed in operations. A portion of our natural gas reserves are consumed in field operations.The volume of natural gas reserves for 2009 estimated to be consumed in field operations included as proved natural gas reserves within our consolidated interests are13.8 Bcf and 14.3 Bcf for our equity interests, or an oil-equivalent combined amount of 4,700 Mboe. Natural gas is converted to oil-equivalent at six Bcf to one million barrels. All of our reserves are in Argentina. Preparation of Reserves Estimates Our engineering staff in our office in Buenos Aires provides reserves modeling and production forecasts for our concessions. The finance and accounting department provides supporting information such as pricing, costs, tax rates and other information pertinent to developing our discounted cash flows. The entire reserves process is coordinated by management in our head office. Our reserves analysis also includes working closely with joint venture operators to coordinate future investment plans; contracting with a third-party consultant to complete the independent review; ensuring internal controls are appropriate and making any changes required; performing internal overview of data for reasonableness and accuracy; and the final preparation of the year-end reserves report. Preparing Apco’s year-end reserves is a formal process. It begins soon after finalizing year-end reserves with a review of the existing process to identify where improvements can be made. Usually in early summer of each year, the internal controls, as they relate to the year-end reserves, are reviewed and updated. Typically in late summer, our reserves engineering and geological technical staff, management, and the third-party engineering consultants meet to begin coordinating the year-end process and review. Throughout the third quarter, the reserves staff, third-party engineering consultants, and joint venture operators exchange data and interpretations to finish year-end reserves estimations. During the fourth quarter, forecasts, interpretations, maps and preliminary estimates of reserves are reviewed with upper management for their comment. Approximately 93 percent of our total year-end 2009 proved reserves estimates were audited by Ralph E. Davis Associates, Inc. (“Davis”).When compared on a well-by-well basis, some of our estimates were greater and some were less than the estimates of Davis. Any differences were discussed and resolved.In the opinion of Davis, the estimates of our proved reserves are in the aggregate reasonable by basin and total and have been prepared in accordance with generally accepted petroleum engineering and evaluation principles. These principles are set forth in the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers. Davis is satisfied with our methods and procedures in preparing the December 31, 2009 reserves estimates and saw nothing of an unusual nature that would cause Davis to take exception with the estimates, in the aggregate, as prepared by us. Reserves estimates related to our properties in the Northwest basin of Argentina represent approximately seven percent of our total proved reserves and were audited by RPS Energy. These reportsare included as exhibitsto this Form 10-K. 3 Table of Contents The engineer primarily responsible for overseeing preparation of the reserves estimates and the third party reserves audit is our Manager of Engineering.The Manager’s qualifications include over 20 years of reserves evaluation experience, a PHD in Petroleum Engineering from the University of New Mexico at Socorro, New Mexico and a B.S. in Petroleum Engineering from the University of Buenos Aires, Argentina. Proved Undeveloped Reserves Apco’s proved undeveloped reserves for its combined interests as of December 31, 2009, are 15.9 Mmboe, an increase from 11.2 Mmboe as of December 31, 2008. The largest component of the increase is successful development and exploration drilling, with a significant contribution from obtaining ten-year concession extensions on certain of our Neuquén basin properties. All locations comprising our remaining proved undeveloped reserves are forecast to be drilled by 2014;26 percent of these locations are expected to be drilled in 2010.For many years, Apco has enjoyed a track record of success converting proved undeveloped reserves to proved producing reserves as we have drilled and put on production undeveloped locations, including both step-out and in-fill wells, with a greater than 90 percent success rate. Historically, all of our drilling investments have been financed by internally generated cash flows and cash reserves. During 2009, 1.7 Mmboe, or 15 percent of our net proved undeveloped reserves as of December 31, 2008, were converted to proved developed reserves. Oil and Natural Gas Properties, Wells, Operations, and Acreage The following table sets forth our productive oil and gas wells and our developed acreage assignable to such wells as of December 31, 2009. We use the terms “gross” to refer to all wells or acreage in which we have a working interest and “net” to refer to our ownership represented by that working interest.Because of our significant equity interest in our core areas, we also include our share of our equity investee’s net interests. Productive Wells Oil Gas Developed Acreage Gross Net Equity Gross Net Equity Gross Net Equity Combined Neuquén basin 44 10 13 Austral basin 80 21 - 27 7 - - Northwest basin 3 - - 6 - Total Argentina 77 17 13 4 Table of Contents At December 31, 2009, we held the following undeveloped acreage in Argentina and Colombia: Undeveloped Acreage Gross Acres Net Equity Combined Neuquén basin Austral basin - Northwest basin - San Jorge basin - Total Argentina Colombia - Total Company Our Neuquén basin properties have various concession terms that currently end between 2016 and 2034.Approximately 22% of our undeveloped acreage in our Neuquén basin properties is subject to an exploration permit that expires in July of 2010, although the exploration permit can be extended various times in exchange for relinquishing certain amounts of the acreage and making additional investment commitments.We expect to extend the term of that exploration permit. Our properties in the Austral, San Jorge and Northwest basins currently have concession terms which end on dates ranging from 2016 to 2036.Apco and its operating partners will attempt to secure the ten-year extensions from the respective provinces for all of our Argentine concessions for which such extensions have not yet been negotiated. Our acreage in Colombia is held under exploration and production contracts that expire in 2012 and 2014, unless commercial quantities of hydrocarbons are found, in which case a 24-year exploitation period would be granted. Neuquén Basin Properties Since 1968, Apco has participated in a joint venture partnership with two Argentine companies, Petrolera Entre Lomas S.A. and Petrobras Energía S.A. (“Petrobras Energía”), formerly Pecom Energía S.A. (“Pecom Energía”). The purpose of the joint venture is the exploration and development of the Entre Lomas oil and gas concession in the provinces of Río Negro and Neuquén in southwest Argentina. In 2007, the partners created two new joint ventures consisting of the same partners with the same interests in order to expand operations into two areas adjacent to Entre Lomas, the Agua Amarga exploration permit in the province of Río Negro, and the Bajada del Palo concession in the province of Neuquén. In 2009, a portion of the Agua Amarga permit was converted to a 25-year exploitation concession called Charco del Palenque. Although these blocks are separate areas governed by their own concession and exploration permit agreements, the areas are operated and managed by Petrolera as an extension of Entre Lomas to achieve efficiencies through economies of scale. Infrastructure in the Entre Lomas concession has sufficient existing capacity to accommodate production volumes from all the areas during the early stages of exploration and development of Bajada del Palo, Agua Amarga and Charco del Palenque. Pipelines can be extended over relatively short distances to connect storage facilities in the new areas to treating, pumping and transportation facilities already in place in the Entre Lomas concession. The partners' interests in the above mentioned joint ventures as of December 31, 2009 are as follows: Petrolera Entre Lomas S.A. (Operator) % Apco % Petrobras Energía S.A. % % 5 Table of Contents In addition to its direct participation interest, Apco owns an effective 29.85 percent equity interest in the areas through its stock ownership in Petrolera, which holds a 73.15 percent direct interest in each of the properties. Our 23 percent direct participation interest combined with our 29.85 percent equity interest gives Apco an effective 52.85 percent interest in all of the properties. Petrolera Entre Lomas S.A. Petrolera is an Argentine company with administrative offices in Buenos Aires and Neuquén and a field office with technical staff located on the Entre Lomas concession.Petrolera has been a partner in the Entre Lomas joint venture since its inception. As of December 31, 2009, Petrolera had 104 employees.The shareholders of Petrolera and their ownership percentages are as follows: Petrobras and affiliates % Apco and affiliates % Other % % Investment decisions and strategy for development of the properties are agreed upon by the joint venture partners and implemented by Petrolera. Petrolera has a board of 11 directors, five of whom are nominees of Apco and six of whom are nominees of Petrobras and its affiliates. Petrolera’s operating and financial managers and field personnel are employed exclusively by Petrolera. Apco’s branch office in Buenos Aires obtains operational and financial data from Petrolera that is used to monitor joint venture operations. The branch provides technical assistance to Petrolera and makes recommendations regarding field development and reservoir management. Entre Lomas Concession The Entre Lomas concession is located about 950 miles southwest of the city of Buenos Aires on the eastern slopes of the Andes Mountains. It straddles the provinces of Río Negro and Neuquén approximately 60 miles north of the city of Neuquén. The concession covers a surface area of approximately 183,000 acres and produces oil and gas from seven fields, the largest of which is Charco Bayo/Piedras Blancas (“CB/PB”). The concession is equipped with centralized facilities that serve all productive fields.These facilities include processing, treating, compression, injection, storage, power generation and an automatic custody transfer unit through which all oil production is transported to market. The most productive formation in the concession is the Tordillo, but we also produce oil and gas from the Quintuco and the Punta Rosada formations (also known as the Petrolifera). The joint venture extracts propane and butane from gas production in its gas processing plant located in the concession. Secondary recovery projects whereby water is injected into the producing reservoirs to restore pressure and increase the ultimate volume of hydrocarbons to be recovered are used extensively in the Entre Lomas concession. The Entre Lomas concession has a primary term of 25 years that expires in the year 2016 with an option to extend for an additional ten-year period with the consent of the government. In 2009, the Neuquén provincial government negotiated and granted ten-year extension periods with various companies.As detailed in the section below, in third-quarter 2009, the concession contract for the portion of the Entre Lomas concession located in the Neuquén province was extended to January 2026.This extension agreement does not apply to the portion of the Entre Lomas concession located in Río Negro province that we expect to negotiate in the near future. 6 Table of Contents Bajada del Palo Concession The Bajada del Palo concession has a total surface area of approximately 111,000 acres. It is located in the province of Neuquén immediately to the southwest of the Entre Lomas concession and to the northwest of the Agua Amarga area. The primary target formations in Bajada del Palo are the same as those that have been developed and produced in Entre Lomas.As described in the following section, in the third quarter of 2009, the ten-year extension of the Bajada del Palo concession term was also obtained and as a result this concession’s term now expires in September 2025. Concession Extensions In the third quarter of 2009, the province of Neuquén agreed to extend the concession terms of the Entre Lomas and Bajada del Palo concessions for additional ten-year periods. The new concession term expiration dates were described in the previous sections. Pursuant to the extension agreement, Apco and its partners have agreed to pay a total bonus of $12.5 million ($2.9 million net to our direct working interest). The bonus payment is to be made in installments over 18 months commencing in July 2009. We have also agreed to spend $237 million ($54.5 million net to our direct working interest) for future exploitation and exploration activities in that portion of Entre Lomas located in Neuquén province and Bajada del Palo over a 17 year period. Provincial production taxes were increased from the previous rate of 12 percent to 15 percent and could increase up to a maximum of 18 percent depending on future increases in product price realizations. As previously mentioned, this agreement does not cover the portion of the Entre Lomas concession located in the province of Río Negro that must be negotiated separately with that province. Agua Amarga and Charco del Palenque The Agua Amarga exploration area was awarded to Petrolera by the province of Río Negro in 2007. The property has a total surface area of approximately 95,000 acres and is located immediately to the southeast of the Entre Lomas concession. The terms of the exploration permit include a work commitment over three years for the acquisition of three dimensional (“3D”) seismic information and exploration drilling. At the end of the term of the exploration permit, the balance of the acreage that has not been converted to an exploitation concession will be subject to relinquishment. As of December 31, 2009, the remaining value of the work commitment to be completed in the area is estimated to be $700,000 net to our working interest. In accordance with the estimated investment schedule per the exploration permit, we expect to drill an exploratory well in 2010 to satisfy this obligation. In the fourth quarter of 2009, a portion of the Agua Amarga area covering approximately 18,000 acres was converted to a 25-year exploitation concession with a five-year optional extension period.This new producing concession is called Charco del Palenque. Neuquén Exploration Apco and its partners make extensive use of 3D seismic information to develop and explore in our Neuquén basin properties.In addition to aiding in the development of existing producing areas, the seismic surveys have two exploratory objectives. The primary exploratory objective is finding lower risk exploration opportunities that target formations known to be productive from structural closures and/or fault traps that exist away from the principal producing structures. The second objective is to evaluate high-risk, deep exploration potential. 7 Table of Contents Since 2005, on the basis of interpretation of 3D seismic, 16 lower risk wells have been drilled in our three blocks on structural closures or fault traps away from principal producing structures. All wells drilled were oil discoveries and have been completed and put on production. The structures on which these wells have been drilled are limited in size compared with the principal producing fields in Entre Lomas and do not present development opportunities of more than a few wells. The geologic model utilized for identifying fault traps in the southeast region of the Entre Lomas concession has proven to be an excellent predictor of trapped hydrocarbons. The acquisitions of both the Agua Amarga exploration permit and the Bajada del Palo concession were in part based on the interpretation that the trend of faults that have been identified in the southeast region of the Entre Lomas concession continues into both the Agua Amarga and Bajada del Palo areas, and has since resulted in proved reserve additions in 2009 due to successful exploration and subsequent development drilling. We are drilling development wells on the structures where discoveries were made in the blocks. We will continue drilling these new structures in the foreseeable future and investigating other undrilled structures in this region of our Neuquén basin properties by applying the geologic model that has yielded these successes. In addition to the above described activities, the joint venture partners are in the process of studying and evaluating exploration potential of sedimentary layers deeper than those currently on production in our blocks, including potential for shale production and unconventional natural gas. Environment and Occupational Health The Argentine Department of Energy and the government of the provinces in which oil and gas producing concessions are located have environmental control policies and regulations that must be adhered to when conducting oil and gas exploration and exploitation activities. In response to these requirements, Petrolera implemented and maintains an Environmental Management System needed to comply with ISO 14001: 2004 environmental standards, and OHSAS 18001: 1999 occupational health standards. This system encompasses all of the properties that it operates. Independent party audits are conducted annually to assure that Petrolera’s certifications remain in full force. These standards surpass those required by the local governing authorities. Northwest Basin Properties Acambuco Concession Apco holds a 1.5 percent participation interest in the Acambuco concession located in the province of Salta in northwest Argentina on the border with Bolivia. The concession covers an area of 294,000 acres, and is one of the largest gas producing concessions in Argentina. There are two producing fields in this concession, the San Pedrito and Macueta fields, that produce primarily from the Huamampampa formation, which is a deep fractured quartzite with substantial natural gas reserves in this basin and in southern Bolivia. In Acambuco the Huamampampa is found at depths in excess of 14,000 feet. The concession term expires in 2036. Acambuco is situated in an over-thrust belt where drilling is difficult and costly because of the depths of the primary objectives and extreme formation pressures encountered during drilling that create the risk of mechanical problems during drilling. Wells drilled to the Huamampampa formation in the Acambuco concession have generally required one year to drill with total costs for drilling and completion ranging from $50 to $70 million. The operator of the Acambuco joint venture is Pan American Energy Investments L.L.C. (“PAE”), an affiliate of British Petroleum PLC, which holds a 52 percent interest.The remaining interests are held by three other partners, including a subsidiary of The Williams Companies, Inc., Northwest Argentina Corporation, which holds a 1.5 percent interest. 8 Table of Contents Austral Basin Properties Apco holds a 25.78 percent direct working interest in a joint venture engaged in E&P activities in three concessions located on the island of Tierra del Fuego. The operator of the concessions is ROCH S.A., a privately owned Argentine oil and gas company. We refer to the Río Cullen, Las Violetas and Angostura concessions as our “TDF concessions.”These properties are located in the Austral basin which extends both onshore and offshore from the provinces of Santa Cruz to Tierra del Fuego. The principal producing formation is the Springhill sandstone. Several large offshore producing gas condensate fields with significant reserves are productive in the basin, two of which are in close proximity to our concessions. The concessions cover a total surface area of approximately 467,000 gross acres, or 120,000 acres net to Apco’s interest. Each of the concessions extends three kilometers offshore with their eastern boundaries paralleling the coastline. The concessions have terms of 25 years that expire in 2016 with an option to extend the concessions for an additional ten year period with the consent of the government.The most developed of the three concessions is the Las Violetas concession which is the largest onshore concession on the Argentine side of the island of Tierra del Fuego. Operations in the TDF concessions are exempt from Argentine federal income taxes pursuant to Argentine law. This exemption is in effect until the year 2023. San Jorge Basin Properties In the San Jorge basin, our areas are more prospective and exploratory in nature.In the province of Chubut we have a 41.73 percent working interest in the Cañadón Ramirez concession that is currently not producing. In the Sur Río Deseado Este concession in the province of Santa Cruz we have a 16.94 percent working interest in an exploitation area with limited oil production and an 88 percent working interest in an exploratory area in the northern sector of the concession. Colombia - Overview In July 2008, a subsidiary of Apco, Apco Properties Ltd., opened a branch in Colombia, Apco Properties Sucursal de Colombia.We retained a legal representative in Colombia, and began searching for investment opportunities in the country.During 2009, Apco was successful in executing two farm-in agreements to obtain significant interests in two Exploration and Production Contracts covering approximately 200,000 acres in the Llanos and Middle Magdalena basins. Llanos Basin In July 2009, Apco entered into a farm-in agreement with TC Oil & Services, Ltd. to earn a 20 percent interest in the Llanos 32 Exploration and Production Contract (“Llanos 32”).The Llanos 32 block covers approximately 100,000 acres in the Llanos basin of western Colombia which was previously awarded to a consortium of TC Oil and Services, Ltd. and Ramshorn International Ltd. by the Colombia National Hydrocarbons Agency (the “ANH”) in 2008.Apco agreed to fund approximately $5.8 million - or 27 percent - of exploration activities during a three-year period ending in early 2012 to earn its 20 percent working interest.The farm-in was approved by the ANH in early 2010. 9 Table of Contents The work commitments associated with Llanos 32 include the acquisition of at least 200 square kilometers of 3D seismic and the drilling of at least two exploration wells.In December 2009, the partners commenced activities on Llanos 32 with a 260 square kilometer 3D seismic acquisition program.The program was designed to cover several leads already identified by the partners.We expect that drilling activities will commence during 2011. Middle Magdalena Basin In December 2009, Apco entered into a farm in agreement with Petrolifera Petroleum (Colombia) Limited to earn a 50 percent working interest in the Turpial Exploration and Production Contract “Turpial."Petrolifera will be the operator.Turpial covers approximately 111,000 acres of underexplored area between the Velazquez and Cocorna oil fields in the Middle Magdalena basin.Under the farm-in agreement Apco paid $2.6 million and agreed to carry second-phase expenditures up to $1.9 million in order to earn its working interest.The farm-in is subject to approval by the ANH. The operator acquired Turpial in 2008 agreeing to a six year exploration term.During the completion of its first-phase obligations, 120 square kilometers of 3D seismic and 37 kilometers of 2D seismic were acquired. The operator elected to enter the second phase and agreed to acquire an additional 114 kilometers of 2D seismic prior to October 2010.Each additional phase will be at the election of the parties and will require the drilling of one exploration well.Should the parties declare commerciality, the contract allows for a 24 year exploitation period. During 2010 the partners plan to comply with second phase work commitments by acquiring the additional 2D seismic information in the northern area of Turpial. 10 Table of Contents Oil and Natural Gas Production, Prices and Costs The table below summarizes total sales volumes, prices and production costs per unit for our consolidated interests and sales volumes and prices for our equity interests for the periods presented: For the Years Ended December 31, Sales Volumes (1, 2, 3): Consolidated interests Crude oil and condensate (bbls) Natural gas (mcf) LPG (tons) Barrels of oil equivalent (boe) 55
